Citation Nr: 1433897	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-49 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In October 2010, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record. 

In May 2011, the Board reopened the Veteran's previously denied claim for service connection for an acquired psychiatric disability and remanded the claim for additional development.  In April and December 2013, the Board again remanded the claim.  All development has been completed.


FINDINGS OF FACT

1. The Veteran's personality disorder is not subject to compensation within the meaning of applicable legislation.
 
2. A psychiatric disability was not superimposed upon a personality disorder. 

3. A psychiatric disability did not clearly and unmistakably exist prior to the Veteran's active duty.
 
4. An acquired psychiatric disorder was not diagnosed in service, and any currently diagnosed acquired psychiatric disorder is not attributable to any event, injury, or disease during service.




CONCLUSION OF LAW

Service connection for a psychiatric disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's August 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, records from the Social Security Administration (SSA), and identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA provided the Veteran with VA examinations to determine the etiology of his acquired psychiatric disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Veteran had a VA examination in April 2001.  While the examiner indicated that the claims file had been reviewed, it does not appear that the examiner had access to the Veteran's service treatment records because pertinent records addressing the Veteran's mental health during service were not addressed.  The examiner's diagnosis and discussion were based solely on private treatment records and the Veteran's report of medical history, which was not completely and/or accurately reported to the examiner when considering information in the service treatment records.  Therefore, the examination report is not adequate for rating purposes.

The Veteran appeared for VA examinations in January 2006 and October 2007.  The same examiner conducted both examinations.  Unfortunately, the examination reports are not adequate for rating purposes.  The examiner diagnosed Axis I impulse control disorder not otherwise specified (NOS) and mood disorder NOS and Axis II personality disorder NOS.  He provided opinions indicating that the Veteran's mental health symptoms treated during service likely pre-existed service.  He did not distinguish between the Axis I and Axis II diagnoses and symptoms or indicate whether the Axis I diagnoses were superimposed on the Axis II diagnosis during service.  Further, because the examiner did not indicate that the Veteran's symptoms clearly and unmistakably pre-existed service, and support the opinion with rationale, the opinions presented in the examination reports are not adequate for rating purposes.

The Veteran had VA examinations in November 2009, May 2011, and January 2014.  Each VA examiner reviewed the claims file and provided opinions with rationale based on a complete review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, these examination reports are adequate for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service Connection

The Veteran seeks service connection for a psychiatric disorder.  He argues that he was misdiagnosed during service and that instead of a personality disorder he actually had bipolar disorder during service.

The Board finds that there is some indication that an acquired psychiatric disability may have existed prior to the Veteran's active duty.  Accordingly, the Board will address this issue first.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a pre-existing disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim must be considered one for service incurrence or direct service connection.

Where a pre-existing disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition. 38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Veteran's service treatment records include his January 1966 Report of Medical History (RMH) form, which shows that he reported having had depression or excessive worry and nervous trouble at entrance to service.  However, the examiner did not document a current acquired psychiatric disorder on the RMH form or on the January 1966 entrance examination report.  Because the entrance examination report and RMH do not show a current acquired psychiatric disorder at the time of the Veteran's entrance to service, the presumption of soundness attaches.  Further, the evidence of record does not include any treatment records dated prior to the Veteran's active duty and the competent evidence fails to show that the Veteran clearly and unmistakably had an acquired psychiatric disorder prior to service.  Accordingly, the Board finds that the Veteran did not clearly and unmistakably experience a pre-existing acquired psychiatric disability.  Thus, to the extent that this claim concerns service connection for a current acquired psychiatric disability, the claim is for service connection and not aggravation.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

To establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  Certain chronic disabilities (to include psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for psychosis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board observes that the service treatment records and post-service evidence of record includes diagnoses of personality disorders.  Congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c) , 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  Consequently, to the extent that the Veteran's claim concerns a personality disorder, service connection may be granted for any superimposed psychiatric disability.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

As noted above, no acquired psychiatric disorders were diagnosed at entrance to service.  Further, no acquired psychiatric disorders were diagnosed during service or within one year of separation from service.  Service treatment records indicate that after an incident involving a knife, the Veteran received a provisional diagnosis of antisocial behavior and was hospitalized for observation.  The diagnosis at the time of discharge from the hospital was passive aggressive personality, chronic, severe, and treating providers recommended an administrative discharge.  In May 1967, the impression was depressive reaction.  In June 1967, a provider agreed that the Veteran had a personality disorder and diagnosed emotionally unstable personality, aggressive type, and recommended an administrative discharge.  The separation examination report states that no overt psychosis or neurosis was detected.  The examiner diagnosed emotionally unstable personality, aggressive type.  Subsequent to service, in October 1968, the Veteran had a VA examination.  The Veteran said his nervous condition developed during service and did not pre-exist service.  The examiner deferred assigning a diagnosis until records were received for review.

As discussed above, personality disorders are considered congenital or developmental "defects" and are not subject to service connection unless another disorder was superimposed on the personality disorder during service.  Here, service treatment records do not show that the Veteran was diagnosed with or treated for an acquired psychiatric disorder during service and post-service records do not show diagnosis or treatment of an acquired psychiatric disorder within one year of separation from service.  As discussed below, the competent evidence does not show that an acquired psychiatric disorder diagnosed subsequent to service was otherwise related to service.

Treatment records dated subsequent to service show diagnoses of acquired psychiatric disorders and personality disorders.  For example, a July 2000 treatment record from Dr. W.A.H. shows a past diagnosis of anxiety related to a motor vehicle accident.  October 2000 treatment records from CCCMH show impulse issues and mood fluctuations that were treated with Prozac and Zyprexa.  In November 2000, Dr. T.D.M. noted chronic medical problems including anxiety and dysthymia and a prescription of Celexa.  November 2001 VA treatment records indicate diagnoses of depressive disorder and personality disorder with antisocial and narcissistic traits.  Records dated December 2003 show depressive disorder and indicate that the Veteran denied having psychiatric problems prior to his military service.  A February 2004 VA treatment record indicates a history of depression and bipolar effective disorder, depressed, with an Axis II diagnosis of personality disorder.  VA treatment records dated February 2006 show a diagnosis of bipolar affective disorder and histrionic personality disorder.  August 2008 VA treatment records show diagnoses of bipolar disorder NOS and anxiety disorder NOS.  VA treatment records dated throughout 2007 through 2009 show diagnoses of bipolar disorder, anxiety, and personality disorder.

In favor of the Veteran's claim that he had an acquired psychiatric disorder during service are opinions from his treating providers at VA facilities.  In February 2004, his provider opined that the Veteran's bipolar disorder had its onset during service.  The provider said he reviewed the service treatment records and found that while the Veteran was diagnosed with a personality disorder during service, he was actually suffering from bipolar affective disorder, mixed type, without psychosis.  A similar opinion was provided in a June 2004 treatment record.  However, neither opinions were supported with rationale.  Consequently, the opinions have little probative value.

In January 2007, VA provider Dr. T.K. opined that based on his review of the Veteran's military medical records, VA medical records, and medical records from service providers outside the VA, it is more likely than not that the personality disorder diagnosis the Veteran received in the military was actually a bipolar affective disorder.  He stated that the information documented in the records most recently by him and two VA psychiatrists fits a diagnosis of bipolar affective disorder not a personality disorder.  Further, he stated that the medication prescribed was for a bipolar affective disorder and would be inappropriate for a personality disorder.  He observed that the Veteran's response to the medication was what was expected from a person with a bipolar affective disorder and not a personality disorder.  He concluded that the Veteran's military medical records are consistent with a diagnosis of bipolar affective disorder rather than a personality disorder.  He also noted that the Veteran received Social Security Disability for a diagnosis of bipolar affective disorder.  The Board has considered this evidence but finds that Dr. T.K. did not support his finding that the personality disorder was misdiagnosed in service with adequate rationale.  He based his opinion generally on his review of the records and the Veteran's current symptoms.  Dr. T.K. stated that current symptoms and treatment support a finding of bipolar disorder but he did not discuss why the symptoms documented during service supported a finding of bipolar disorder or explain why the personality disorder diagnosed during service was inaccurate.  Consequently, the Board finds that the opinion has little probative value.

August 2008 VA treatment records show diagnoses of bipolar disorder NOS and anxiety disorder NOS.  The VA provider opined that it is most likely that the Veteran's anxiety and depressive complaints while on active duty and his reported aggression were part of his currently reported symptoms of anxiety and depression.  He indicated that most mental illnesses are recognized as chronic and have onset when people are in their teens or early twenties.  He opined that given the reasonable doubt clause in the VBA regulations, it would seem that the Veteran's current mental condition most likely had its onset prior to military service but was exacerbated by in-service stressors.  Unfortunately, the examiner did not find that the Veteran's symptoms clearly and unmistakably pre-existed service, the criteria for finding the Veteran unsound at entrance to service.  Further, the examiner did not provide adequate rationale for finding that the depressive and anxiety symptoms existed during service or discuss the relationship of the symptoms, if any, to the personality disorder diagnosed during service.  Consequently, the provider's opinion has little probative value.

During his hearing before the Board, the Veteran described an in-service incident involving an assault on his person and the in-service knife incident.  He said he was subsequently hospitalized and diagnosed with personality disorder.  He indicated that he did not have a mental health condition prior to entering service.  He notified the Board that the November 2009 VA examination report inadequately described his school history and his demeanor during the interview.  He also discussed his history of treatment.

The Board has considered the opinions provided by the Veteran's treating providers but finds that they are outweighed by the evidence provided by the VA examiners.  In a November 2009 VA examination report, the examiner noted that the Veteran was evaluated by at least three psychiatrists during service and was diagnosed with personality disorder without evidence of bipolar disorder.  The examiner stated that during the Veteran's period of service, bipolar disorder would have likely been called manic depressive illness.  The examiner did not find an Axis I diagnosis and diagnosed Axis II personality disorder with antisocial and narcissistic traits.  He observed that the Veteran had a long, stable pattern of interpersonal, occupational, and disciplinary problems consistent with personality disorder and indicated that the Veteran had never had a manic, mixed, hypomanic, or major depressive episode per his extensive claims file.  The examiner noted that the Veteran was diagnosed with a personality disorder in the 1960s and was not diagnosed with bipolar disorder until 2002.  He pointed out that there is no documentation of any mood episodes and stated that the diagnosis of bipolar disorder was made based on limited agitation during an interview.  The examiner found this an inadequate basis upon which to justify a diagnosis of bipolar disorder.  The examiner indicated that the Veteran claimed "impulse control disorder" as a service connected disorder.  He explained that per the DSM-IV, impulse control disorders cannot be diagnosed if there is another disorder present that causes impulsivity, such as personality disorder and in particular, antisocial and borderline personality disorders.  The examiner also observed that the Veteran had not been on medications generally used to treat bipolar disorder, such as Lithium, VPA, or Tegretol.  Zyprexa was used as an off-label treatment for personality disorder.  The examiner concluded that the Veteran did not have bipolar disorder and as such, it was not related to service.  He affirmed that the Veteran has a personality disorder that by definition pre-existed service and is not service related.

In the May 2011 VA examination report, the examiner documented the Veteran's reported history and indicated that direct quotes from the Veteran were included to illustrate his strong tendency to blame others, which is consistent with a primitive or "immature" personality style.  See VA Examination Report, May 2011, p. 4.  The examiner stated that the Veteran went to great lengths to establish a self-diagnosis of bipolar disorder and convince the examiner that he had bipolar disorder during service.  The examiner noted that while the Veteran was granted benefits from the SSA based on bipolar disorder, the available evidence does not support a clear history of bipolar disorder.  Id. at p. 6.  The examiner diagnosed dysthymic disorder, a chronic depressive disorder, complicated by dysphoria secondary to Axis II, not related to service.  The examiner also diagnosed anxiety NOS related to a traffic accident in 2000, not related to service.  The Axis II diagnosis was personality disorder NOS, with predominant narcissistic and some histrionic traits, previous antisocial behaviors notwithstanding.  

The examiner opined that "it is next to impossible, particularly with individuals suffering a personality disorder...to get accurate symptoms reporting-especially when the veteran is both desirous of and well-read of ... bipolar disorder."  Id. at 13.  The examiner found that the Veteran has had some level of chronic low-level dissatisfaction, almost depression, since the 1990s.  He observed that dysthymic disorder was not diagnosed and not apparent from the military or VA records immediately following service.  Finally, the examiner stated that the anxiety appeared related to a motor vehicle accident that occurred subsequent to service.  He noted that the Veteran appeared to be a fretful, worrisome individual that might have generalized anxiety rather than posttraumatic stress disorder, but that his anxiety is unrelated to military service.

In the discussion, the examiner stated that the Veteran had only a personality disorder, an Axis II disorder, during service.  He did not have an acquired psychiatric Axis I disorder, and specifically did not have bipolar disorder.  The examiner found no evidence in the military psychiatric opinions or in the VA neuropsychiatric opinion completed shortly after the Veteran's separation from service to support any clear Axis I disorder.  Regarding Dr. T.K.'s 2007 opinion indicating that bipolar disorder was misdiagnosed during service, the examiner found that Dr. T.K. did not give a convincing or clear rationale but belabored his opinion by repeating it.  The examiner observed that Dr. T.K. is a treating mental health professional with an established relationship with the Veteran as his advocate and stated that treating providers, when rendering a disability opinion, have a conflicting role and that the ethics guidelines indicate that a treating psychiatrist should generally avoid agreeing to be an expert witness or to perform an evaluation of his patient for legal purposes.  He cited the AAPL Practice Guideline for the Forensic Evaluation of Psychiatric Disability in support of his opinion.

The examiner found evidence in the record of "Cluster B" personality disorders, including borderline, narcissistic, antisocial, and histrionic.  Most often mentioned were narcissistic and antisocial traits but were usually considered as personality disorder NOS, which the examiner found consistent with the DSM-IV criteria for personality disorder NOS.  During the examination, the Veteran exhibited narcissistic and histrionic type traits.  The examiner found that the Veteran has a personality disorder with symptoms within the Cluster B spectrum.  He also concurred with the November 2009 examiner who found that past treatment with antipsychotics appeared consistent with treatment of a personality disorder.  He noted that treatment in the 1990s and 2000s included antidepressants or consisted only of antidepressants and explained that individuals with true bipolar disorder tend to destabilize when given only antidepressants; however, the Veteran appeared to have a positive, if not more positive response to antidepressant only, giving considerably less credence to a diagnosis of bipolar disorder.

The Veteran had a VA examination in January 2014.  The diagnosis was unspecified personality disorder with history and testing showing maladaptive personality traits and patterns to include schizoid, avoidant, depressive, and negativistic.  The examiner found that the personality disorder dated back to 1966 and opined that the personality disorder was less likely than not related to service.  She stated that the Veteran's presentation, mental health history, and psychological testing are indicative of a lengthy history of a personality disorder.  She cited the American Psychological Association: APA Dictionary of Psychology, and indicated that the etiology of maladaptive personality disorders originate in childhood or adolescence.  She believes that given the Veteran's childhood experiences, his unspecified personality disorder likely pre-dated his experiences in the military and continued to manifest while in the military, as evidenced by both his behavior and his personality disorder diagnosis.  The examiner said research supports a finding that his personality development would have continued and been not worse or better had the Veteran not been in service.  She observed that while he had "displayed some mood-related symptoms over the years" his "symptoms are most likely precipitated by his maladaptive personality patterns which manifest by his inability to manage stress and his reaction to stress, his interpretation and perception of his experiences, and his enduring pattern of poor interpersonal relations."  VA Examination Report, January 2014.  The examiner also addressed the Veteran's pre-induction report of depression or excessive worry and nervous trouble and said that while he attributed his self-report to being worried about being sent to Vietnam and that his symptoms could be normative, the self-report could also be interpreted as poor coping skills when under stress.  The examiner could not make a determination without resorting to speculation on this matter.

After reviewing the Veteran's treatment records, the examiner found no strong evidence to support a finding that his pattern of depressive and anxiety symptoms are anything more than a response to the longstanding maladaptive personality disorder and life events in general.  She opined that whether he was in the military or not, the normal course of the personality disorder would have continued to develop and would have also resulted in depressive and anxiety symptoms.  She explained that the depressive and anxiety symptoms are not likely separate Axis I disorders, but rather features of his unspecified personality disorder, specifically based in his maladaptive cognitions relating to himself and his experience in interacting with the environment.  The examiner noted that the current diagnosis is unspecified personality disorder under the DSM-V but that it corresponds to the use of personality disorder in the DSM-IV.  Regarding superimposed disorders, she stated that the Veteran was diagnosed with "depressive reaction" but this was later confirmed to be a facet of his personality disorder, which he was then administratively discharged from the military.  She again stated that symptoms of depression and anxiety often mimic symptoms present in a personality disorder; therefore, there is not currently any diagnosis other than unspecified personality disorder which is consistent with the diagnosed personality disorder while in service.

In sum, the VA examiners have determined that (1) the Veteran's current psychiatric symptoms are associated with his personality disorder and are not separate Axis I disorders or associated with his active duty service or any event occurring therein; (2) that the Veteran's personality disorder during service was not misdiagnosed; (3) that no psychiatric disability was "superimposed" onto the Veteran's personality disorder, and (4) that no current acquired psychiatric disability is etiologically associated with his active duty.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  While the Veteran submitted positive opinions from his treating VA providers in support of his claim, the opinions have little probative value because the providers failed to support their opinions with adequate rationale.  Specifically, the providers did not explain why they believed that the Veteran's alleged bipolar disorder was misdiagnosed as personality disorder during service.  There is no other competent evidence of record that relates an acquired psychiatric disability to the Veteran's active duty beyond his own assertions, or that an acquired psychiatric disability pre-existed his active duty and was aggravated therein.  Further, there is no evidence of record that supports finding that the Veteran experienced psychiatric disability superimposed on his personality disorder as a result of his active duty.  The only competent opinions of record were those of the November 2009, May 2011, and January 2014 VA examiners, which were negative to the Veteran's claim.  The Board finds that the VA examiners' opinions are highly probative.

To the extent that the Veteran asserts that a current acquired psychiatric disability was misdiagnosed during service as a personality disorder; that a current acquired psychiatric disability pre-existed his active duty service and was aggravated therein; that a current acquired psychiatric disability was incurred in or due to his active duty; or that he sustained psychiatric disability superimposed on his personality disorder, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  These determinations are too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Veteran's assertions do not constitute competent evidence in this case.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for an acquired psychiatric disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


